Citation Nr: 0213959	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-18 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
November 1966 to December 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2000 denial of an annual clothing allowance by the Honolulu, 
Hawaii, Regional Office (RO) of the Department of Veterans 
Affairs.


FINDING OF FACT

The veteran's service connected disabilities of Post-
traumatic Stress Disorder (PTSD), residuals of a right 
shoulder shell fragment wound (SFW), residuals of a SFW of 
the face, and Frey's Syndrome; do not require use of braces, 
a wheelchair, or prescribed medications that cause 
irreparable harm to outer garments.  


CONCLUSION OF LAW

The veteran is not entitled to payment of a VA clothing 
allowance.  38 U.S.C.A. §§ 1162, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.810 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000. 

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations.  Well-groundedness is 
not an issue.  The veteran has been notified of the 
applicable laws and regulations; discussions in the decision 
and in the statement of the case have informed him of what is 
needed to establish entitlement to the benefit sought and 
what the evidence of record shows.  Although the veteran was 
not specifically advised as to what evidence VA would obtain, 
and what evidence he was responsible for, the Board finds 
that the veteran is not prejudiced by a decision based on the 
current record, as all pertinent evidence has been obtained.   
The Board specifically notes that although the veteran has 
not been provided with a VA examination regarding his use of 
prosthetics and medication, in light of the nature of his 
allegations, such development is not necessary.

The veteran claims entitlement to a clothing allowance on the 
basis that he uses a wheelchair, wears leg braces, and uses 
an ointment that damages his clothing.  His service connected 
disabilities include SFWs to his shoulder and face, PTSD, and 
Frey's Syndrome(a facial disorder).  He does not have a 
service connected disability of the lower extremities, nor 
has he alleged service connection for any lower extremity 
disability.  The use of knee and ankle braces, or a 
wheelchair, is not required because of any service connected 
disability.  Similarly, service connection is not established 
for any skin disorder requiring prescribed medication, nor is 
there any pending claim of service connection for any skin 
disorder.

Significantly, the veteran does not even allege that a 
wheelchair, leg braces, or prescribed medication that damages 
clothing are required due to a service connected disability.

A clothing allowance is awarded where a veteran's outer 
garments are damaged because of prosthetic or orthopedic 
devices or medication prescribed for a service connected 
disability.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  Because 
the veteran here does not use any prosthetic or orthopedic 
devices, or use prescribed medication damaging clothing for a 
service connected disability, and does not allege otherwise, 
the claim must be denied as lacking legal merit.  The law is 
dispositive of the issue. Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to an annual clothing allowance is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

